FILE COPY




                          Fourth Court of Appeals
                                San Antonio, Texas
                                        June 3, 2022

                                    No. 04-21-00568-CV

            EDIFIKA INVESTMENTS, LLC d/b/a Military Village Apartments,
                                 Appellant

                                             v.

                       CHAIN & CHAIN CONSTRUCTION, LLC,
                                    Appellee

                 From the 438th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2021-CI-14175
                          Honorable Nicole Garza, Judge Presiding


                                      ORDER
       On May 19, 2022, we ordered appellant to provide written proof to this court showing
whether he requested the court reporter to prepare the reporter’s record. Appellant has
responded, stating he has requested the record from Ms. Tracy Plummer. Appellant also
provided proof he paid for the record. We therefore order Ms. Plummer to file the reporter’s
record by June 21, 2022.


                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of June, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court